DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has canceled claims 2-18 and added new claims 25-30 and 31-41.

Response to Arguments

With respect to applicant’s argument on pages 10, 11 that Sawada does not teach the host computer devoid of knowledge of where the first target file and the second target file are retained prior to recalling either the first target file or the second target file as cited in independent claims 1, 19, 22.  Examiner respectfully disagrees.  
Sawada teaches in paragraph [0072, data is stored exclusively in one of the tiered storage devices 19. The same data as that stored in a certain storage device of the tiered storage devices 19 does not exist in the other storage devices of the tiered storage devices 19] and in paragraph [0075, If data designated by a read request from a client 30 exists in the storage device 15 (SSD), the data is read from the storage device 15 (SSD), Or, if the data designated by the read request exists in the storage device 16 (HDD), Or, if the data designated by the read request exists in the storage device 17 (tape storage device)].  Note that the system receives a request and determine in which 
Moreover, in fig. 15, element ST74 and paragraph [0185, the CPU 21 determines whether target data indicated in the target entry exists in the tiered storages 29 (step ST74). If the target data exists in the tiered storages 29 (Yes in step ST74), the CPU 21 relocates the target data based on the tier level and operation indicated] and paragraph [0186, If the target data does not exist in the tiered storage devices 29 (No in step ST74), the procedure of step ST75 is skipped].  
Note that the system first checks that the data exists in the tiered storage devices or not.  If the computer is checking that the file is stored in the specific location or not and if not found then the system goes to another location then the system devoid knowledge of where the file is retained.  Therefore, Sawada teaches the above cited limitation.
Furthermore, Sawada also teaches in fig. 12 and paragraphs [0155, 0156] that the CPU does not know the location of the file, so the CPU first check the DRAM cache to locate the files and if the file is present there then the file is access from there and if the file is not present in the DRAM cache then the file is searched in the other storage devices such as tiered storages.  If the computer is checking that the file is stored in the specific location or not and if not found goes to another location then the system devoid knowledge of where the file is retained.  Therefore, Sawada teaches the above cited limitation. DRAM is also a storage area.

specific device and tier as recited.  Examiner respectfully disagree.  Baweja teaches specific device such as multiple drives (C, D).  Baweja is cited for displaying the storage devices.  Moreover, Sawada teaches tiered storages in fig. 9.  Therefore, Sawada and Baweja in combination teach the specific device and tier.  

With respect to applicant’s argument in page 12 that Baweja does not teach a display device that displays both that the second target file is retained in the tier2 storage system, the examiner respectfully disagrees. Baweja teaches in fig. 3 and col. 6, lines 53-60 “The GUI 300 further includes a current file progress bar 310, an estimated time 315 remaining for the copying of the current file”. Note that the interface displays the file is transferred from D: to C:, D: and C: are the storage devices.  Moreover, Sawada teaches the tiered storages in fig. 9.  Therefore, in combination Baweja and Sawada teaches the cited limitation.

With respect to applicant’s argument in page 12 that Sawada and Baweja do not teach a vault with offsite storage capability.  The examiner respectfully disagrees.  Sawada teaches client computer 30 and client storage in paragraph [0031, 0038].  The client computer is offsite storage. 

With respect to applicant’s argument on page 13 that Baweja does not teach a display device at the host computer system arranged and configured to display after said request that the first target file is retained in the tier 3 storage system as recited in claim 19. The examiner respectfully disagrees.  Baweja teaches in fig. 3, col. 6, lines 50-60 that the file is transferred from D to C which indicates the file is stored in D.  D is a storage devices.
Sawada teaches in fig.9, paragraphs [0072-0075, 0155, 0156, 0185] that multiple storage devices are stored into multiple tiers.  Therefore, Baweja alone or in combination with Sawada teaches the above cited limitation.

	With respect to applicant’s argument on page 13 that Baweja does not teach displaying after said request….that the first target file is either in site or offsite as recited in claim 19.
The examiner respectfully disagrees.  Baweja teaches in fig. 3, col. 6, lines 50-60.  Note that the files are transferred from D: to C: and which indicates the files are in onsite because the files are in LAN, which is an onsite storage.  Therefore, Baweja teaches the above cited limitation.

With respect With respect to applicant’s argument on page 13 that Baweja does not teach displaying after said request…where the first target file is located during target file recall as recited in claim 19. The examiner respectfully disagrees.  Baweja teaches in fig. 3, col. 6, lines 50-60.  Note that the files are transferred from D: to C: and which indicates the files are in D, in which the file is located.  Therefore, Baweja teaches the above cited limitation.

With respect With respect to applicant’s argument on page 18 that Baweja does not teach displaying the prediction time on a display monitor linked to the host computer and displaying that the second data file is located at the tier 2 storage system and displaying at least a portion of the path the second data file will take to reach the host computer from the tier 2 storage system as recited in claim 22.
The examiner respectfully disagrees.  Baweja teaches in col. 3, lines 55-80 that files are transferred from D to C and which indicates that the files are stored in D and the prediction time that how long it will take to transfer.  The path is also displayed such as D:\ to C:\.  
Moreover, Sawada teaches in fig. 9, fig. 15, [0075, 0155, 0156] that which storage locations the files are stored and Baweja teaches displaying the file transfer.  
Therefore, Baweja alone or in combination teaches the above cited limitation.

With respect to applicant’s argument that Baweja does not teach during said transferring step, alongside a predicted time to complete said transferring step and at least transferring progress of the first data file from the tier 2 storage system to the host computer, the transferring progress including displaying that said transmission is from the tier 2 storage system and/or the type of storage device on which said first data file originated from as recited in claim 31.  The examiner respectfully disagrees.  
Baweja teaches in fig. 3, col. 6, lines 50-60 that the files are being transferred from storage D to C, and displays time remaining; and the progress bar and files are transferred from storage D to storage C, D is the origination of the file. Moreover, Prohofsky teaches tiers and storage devices in col. 2, lines 44-50; col. 3, lines 55-65; col. 7; lines 1-5.
Therefore, Baweja in combination with Prohofsky teaches the above cited limitation.

With respect to applicant’s argument that Baweja does not teach wherein said predicted time is graphically displayed from a beginning of said transferring step to a conclusion of said transferring step as recited in claim 35.  The examiner respectfully disagrees.  Baweja teaches in fig. 3; col. 6, lines 50-65 that the predicted time is graphically displayed from beginning to end.  Therefore, Baweja teaches the above cited limitation.  

With respect to applicant’s argument that the dependent claims 20, 21, 23, 24 suffer from the same deficiencies because they depend from the independent claims.  The examiner respectfully disagrees and the above cited arguments applies to the dependent claims as well and they remain rejected. 

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if all the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 21, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Baweja et al. (US 6,874,130).

With respect to claim 1, Sawada teaches a storage arrangement comprising: a server linked to a tier 1 storage system and a tier 2 storage system ([fig. 1, 0025]; examiner’s note: multiple tiered storage), the tier 1 storage system comprises high-speed Random Access Media (RAM) storage devices ([0025], [0047, the automatic storage tiering function places data with high access frequency in the storage device 15 (SSD)]; examiner’s note:  the high speed tier), the tier 2 storage system comprises RAM storage devices that are slower than the high-speed RAM storage devices ([0041, The storage device 16 is a storage device which has an access speed slower than that of the storage device 15 of the tier-level 1, and is associated with a second tier level (tier-level 2). The storage device 16 may be a storage device comprising a rotating magnetic disk medium, for example, a hard disk drive (HDD)], [0041,0042, 0043]; examiner’s note: the low speed tier is lower than the tier 2);
a first target file retained in the tier 1 storage system and a second target file retained in the tier 2 storage system ([0041-0043]; examiner’s note: files are stored in the multiple storage tiers);
a host computer system that has access to the first target file and the second target file via the server, the host computer devoid of knowledge of where the first target file and the second target file are retained prior to recalling either the first target file or the second target file ([fig. 10, 11, 12, 13; 15; 0046,0072,  0185, 0077, 0078]; [0075, the data is read from multiple tiers]; examiner’s note: the system receives a request and determine in which tier the data exists which indicates that the system devoid knowledge of where the file is located).
Sawada does not explicitly teach a display device that displays both that the second target file is retained in the tier 2 storage system and a prediction of how long the second target file will take to recover at the host computer system when recalled by the host computer system.
However, Baweja teaches a display device that displays both that the second target file is retained in the tier 2 storage system and a prediction of how long the second target file will take to recover at the host computer system when recalled by the host computer system ([fig. 3, 5; col. 6, lines 50-60]; examiner’s note:  that the file is being transferred from the D drive to C drive, the path name and storage devices displays where is the file is being stored and estimated time for transferring the file).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches tiered storages to include Baweja which teaches displaying a predicted time to transfer a file from source to destination. One would have been motivated to make this modification because it provides predictable results such as to have a display which display the time for recalling a file and also to know where the fife is to have better navigation of the file.

With respect to claim 19, Sawada teaches a storage arrangement comprising: a server linked to a tier 3 storage system that comprises a plurality of tape cartridges ([0053, This storage device 27 may be a large-capacity tape storage device (tape drive)]), a tape library with on-site storage of at least some of the tape cartridges [0047, the automatic storage tiering function places data with high access frequency in the storage device 15 (SSD), data with low access frequency in the storage device 17 (tape storage device),], a vault with offsite storage capability for storing at least some of the tape cartridges ([fig. 9, 10, 0075]; examiner’s note: multiple tape storage to store the data);
a first target file retained in the tier 3 storage system ([0072, 0075]; examiner’s note:  files stored in the tier);
a host computer system that has access to the first target file via the server, the host computer devoid of knowledge that the first target file is retained in the tier 3 storage system prior to a request to recall the first target tile ([fig. 12, 13, 14, 0072-0075]; examiner’s note: the files stored in the third tier),
Sawada does not explicitly teach a display device at the host computer system arranged and configured to display after said request that the first target file is retained in the tier 3 storage system, that the first target file is either on-site or off-site, approximate time to recover the first target file when recalled by the host computer system, and where the first target file is located during the target file recall.
Baweja teaches a display device at the host computer system arranged and configured to display after said request that the first target file is retained in the tier 3 storage system, that the first target file is either on-site or off-site, approximate time to recover the first target file when recalled by the host computer system, and where the first target file is located during the target file recall ([fig. 3, 5; col. 8, lines 50-60]; examiner’s note: that the file Is being transferred from the D drive to C drive, the path name and storage devices displays where is the file is being stored and estimated time for transferring the file).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches tiered storages to include Baweja which teaches displaying a predicted time to transfer a file from source to destination. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the time for recalling a file and also to know' where the file is to have better navigation of the file.

With respect to claim 21, Sawada and Baweja in combination teach the storage arrangement of claim 19, Sawada further teaches wherein a directory of where the target file is located resides with the server (fig. 7; [0012]; examiner’s note: the file directory; moreover, Baweja teaches in fig. 3 the directory path).

With respect to claim 23, Sawada and Baweja in combination teach the method of claim 21, Baweja further teaches wherein the prediction time is a time bar and the location that the second data file is coming from tier 2 storage is displayed immediately next to the time bar and the portion of the path is displayed with the time bar (fig. 3; examiner’s note: displaying where the file is coming from).

With respect to claim 24, Sawada and Baweja in combination teach the method of claim 21, Baweja further teaches wherein the portion of the path is a map displayed with the time bar (fig. 3; examiner’s note: the bar for displaying the route).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Baweja et al. (US 6,874,130) and in view of Tanaka et al. (US 2010/0061702).

With respect to claim 20, Sawada and Baweja on combination teach the storage arrangement of claim 19, Sawada further teaches comprising a tier 1 storage system and a tier 2 storage system, the tier 1 storage system possessing random storage media that perform storage operations faster than the tier 2 storage system, the first target file first retained at the tier 1 storage system before being migrated to the tier 2 storage system before being migrated to the tier 3 storage system (0042-0045, 0072), but do not explicitly teach and abbreviated representation of the first target file retained in the tier 1 storage system.
However, Tanaka teaches abbreviated representation of the first target file retained in the tier 1 storage system (009, 0211; examiner’s note: the storage name is abbriviated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches tiered storages to include Baweja which teaches displaying a predicted time to transfer a file from source to destination to include Tanaka which teaches abbreviated representation. One would have been motivated to make this modification because it provides predictable results such as to save space.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable3 over Sawada (US 2017/0070574) and in view of view of Pruthi et al. (US 7,440,965) and in view of Baweja et al. (US 6,874,130).

With respect to claim 22, Sawada teaches a method comprising; 
providing a host computer connected to a server, the server linked to a tier 1 storage system and a tier 2 storage system, the tier 1 storage system possessing high-speed Random Access Media (RAM) storage devices, the tier 2 storage system comprises RAM storage devices that are slower than the high-speed RAM storage devices ([0041, The storage device 16 is a storage device which has an access speed slower than that of the storage device 15 of the tier-level 1, and is associated with a second tier level (tier-level 2). The storage device 16 may be a storage device comprising a rotating magnetic disk medium, for example, a hard disk drive (HDD)]; [0042, 0043]; examiner’s note: the first tier has the high speed memory, the second tier has low speed memory);
requesting access to a second data file, the request originating by the host and targeted to the server (0072-0075; fig. 15; examiner’s note: the is data is retrieved form the server and the client is the host);
the server locating the second data file in the tier 2 storage system, the host having no knowledge that the second data fife is located in the tier 2 storage system (fig. 10, 11, 13; 0046, 0077, 0078; the data is read from multiple tiers, 0075, determining where the data is being stored).
Savvada does not explicitly teach transmitting a message to the host computer that the second data file is in the tier 2 storage system; sending a prediction time it will take to recall the second data file to the host computer; displaying the prediction time on a display monitor linked to the host computer and displaying that the second data file is located at the tier 2 storage system; and displaying at least a portion of a storage device path the second data file will take to reach the host computer from the tier 2 storage system.
However, Pruthi teaches transmitting a message to the host computer that the second data file is in the tier 2 storage system ([fig. 5, 6, col, 8, lines 10-20; 35-40, 45-50]; examiner’s note:  the message is sent to the host that the data is stored in the device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers to include Pruthi which teaches sending a message. One would have been motivated to make this modification because it provides predictable results such as to notify the host computer of the storage device which contains the file and also to have a predicted time to recall the file to retrieve the file faster.
Sawada and Pruthi do not in combination teach displaying the prediction time on a display monitor linked to the host computer and displaying that the second data file is located at the tier 2 storage system; and displaying at least a portion of a storage device path the second data file will take to reach the host computer from the tier 2 storage system.
However, Baweja teaches displaying the prediction time on a display monitor linked to the host computer and displaying that the second data file is located at the tier 2 storage system (fig. 3, col. 6, lines 55-80): and displaying at least a portion of the path the second data file will take to reach the host computer from the tier 2 storage system (fig. 3, col. 6, lines 55-80).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Pruthi which teaches sending a message to include Baweja which teaches displaying a file transfer time. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the time for recalling a file and also to know where the file is to have better navigation of the file.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Baweja et al. (US 6,874,130) and in view of TAKATA et al. (US 2011/0078112) and in view of HAYASHI (US 2011/0258379).

With respect to claim 25, Sawada teaches the storage arrangement of claim 1, but do not explicitly teach further comprising in addition to displaying that the second target file is retained in the tier 2 storage system, said display device further displays what kind of storage system the tier 2 storage system is.
However, TAKATA teaches in addition to displaying that the second target file is retained in the tier 2 storage system (fig. 2, 10, 11; [0038, 0069]; examiner’s note: the files are stored in tier 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada and Baweja to include HAYASHI to include TAKATA. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the location of the files to locate the files faster.
However, HAYASHI teaches in addition to displaying that the second target file is retained in the tier 2 storage system, said display device further displays what kind of storage system the tier 2 storage system is (fig. 6, [0043]; examiner’s note: the element 601 displays the tier information and 602 displays type of storage device that is included in the tier 2 storage system; Baweja teaches fig. 3 where the file is stored such as device D and Sawada teaches in fig. 3 multiple tiered storages).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada and Baweja to include HAYASHI to include TAKATA. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the storage device type to appropriately store the data.

Claims 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Baweja et al. (US 6,874,130) and in view of  Evans (US 2013/0144839) and in view of Dodt et al. (US 5,369,532).

With respect to claim 28, Sawada and Baweja teach the storage arrangement of claim 1 but do not explicitly teach further comprising a tier 3 storage system which includes a tape library a third target file is retained on at least one tape cartridge, said display further including a status of at least a portion of steps involved in loading and reading a tape cartridge.
However, Evans teaches a tier 3 storage system which includes a tape library a third target file is retained on at least one tape cartridge ([0066, the computer entity reads the CD image from the tape cartridge]; examiner’s note: the data is stored in tape cartridges); said display further including a status of at least a portion of steps involved in loading ([0053-0056], fig. 8; examiner’s note: the loading time and also flag is the status).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a file transfer time to include Evans which teaches status of loading a tape. One would have been motivated to make this modification because it provides predictable results such as to have a display which will a status for data loading to load data properly.
Sawada and Baweja and Evans do not explicitly teach said display further including a status of and reading a tape cartridge.
However, Dodt teaches said display further including a status of and reading a tape cartridge (col. 4, lines 5-10; examiner’s note: the read status).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a file transfer time to include Evans which teaches status of loading a tape to include a read status to include Dodt which teaches reading a tape. One would have been motivated to make this modification because it provides predictable results such as to have a display which will a status for data reading to know the data is read or not to read the next data.

With respect to claim 29, Sawada and Baweja in combination teach the storage arrangement of claim 1, but do not explicitly teach wherein a tier 3 storage system includes a tape library and a third target file is retained on at least one tape cartridge, said display further including a status of at least one of locating said tape cartridge, loading said tape cartridge in a tape drive, and reading a tape cartridge when in a tape drive.
However, Evans teaches wherein a tier 3 storage system includes a tape library and a third target file is retained on at least one tape cartridge ([0066, the computer entity reads the CD image from the tape cartridge]; examiner’s note: the data is stored in tape cartridges), said display further including a status of at least one of locating said tape cartridge (fig. 8, [00-0056]; examiner’s note: the tape locations are displayed which is locating status and each location is associated with a flag which is also a locating status), loading said tape cartridge in a tape drive, and ([0053-0056], fig. 8; examiner’s note: the loading time and also flag is the status), loading said tape drive ([0053-0056], fig. 8; examiner’s note: the loading time and also flag is the status).
Sawada and Baweja and Evans do not explicitly teach said display further including a status of and reading a tape cartridge when in a tape drive.
However, Dodt teaches display further including a status of and reading a tape cartridge when in a tape drive (col. 4, lines 5-10; examiner’s note: the read status).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a file transfer time to include Evans which teaches status of loading a tape to include a read status to include Dodt which teaches reading a tape. One would have been motivated to make this modification because it provides predictable results such as to have a display which will a status for data reading to know the data is read or not to read the next data.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Baweja et al. (US 6,874,130) and in view of Barney et al. (US 2001/0005846) and in view of Lad et al. (US 2013/031182).

With respect to claim 26, Sawada and Baweja in combination teach the storage arrangement of claim 1, but do not explicitly teach wherein said display further includes in what kind of memory said second target file is retained and what geographical location said second target file is located in.
However, Barney teaches display further includes in what kind of memory said second target file is retained (fig. 4A, [0063]; examiner’s note: each storage type such as C or D stores data such as my docs is stored on C drive).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a file transfer time to include Barney which teaches the type of storage type the file is stored. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the kind of storage the file is stored in to locate the files faster. 
Sawada, Baweja and Barney in combination do not explicitly teach what geographical location said second target file is located in.
However, Lad teaches what geographical location said second target file is located in ([0082, Traceroute is generally a computer network diagnostic tool for displaying the route (path) and measuring transit delays of packets across an Internet Protocol (IP)]; fig. 2; examiner’s note: displaying the geographical location of a file is located).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a file transfer time to include Barney which teaches the type of storage type the file is stored. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the kind of storage the file is stored in to locate the files faster. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Baweja et al. (US 6,874,130) and in view of and in view of Lad et al. (US 2013/031182).

With respect to claim 27, Sawada, Baweja in combination teach the storage arrangement of claim 1, but do not explicitly teach wherein said display includes a status of what geographical location/s said second target file is located in during migration from said tier 2 storage system when recalled.
However, Lad teaches includes a status of what geographical location/s said second target file is located in during migration from said tier 2 storage system when recalled (fig. 2, [0082]: examiner’s note: the traceroute displays the source and destination of a packet routing).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a predicted time to include Lad which teaches geographical location of a file. One would have been motivated to make this modification because it provides predictable results such as to have a display the geographical location of a file to locate the files faster. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Baweja et al. (US 6,874,130) and in view of and in view of Lad et al. (US 2013/031182) and in view of Vaswani et al. (US 2009/0003232).

With respect to claim 30, Sawada, Baweja in combination teach the storage arrangement of claim 1, Baweja teaches display (fig. 3; col. 6, lines 50-60; examiner’s note: the display of the interface with predicted time) but do not explicitly teach 
wherein said display further includes a message indicating that said second target file is passing through a second server before reaching its final destination.
However, Lad teaches indicating that said second target file is passing through a second server before reaching its final destination (fig. 3, [0090-0093]; examiner’s note: the fig.3 displays that the file is transferred source to destination and the file goes through multiple places before it reaches its destination such as the file passes through second server cape town)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a predicted time to include Lad which teaches geographical location of a file. One would have been motivated to make this modification because it provides predictable results such as to have a display the geographical location of a file to locate the files faster. 
Sawada, Baweja and Lad do not in combination teach a message.
However, Vaswani teaches a message (fig. 2, [0093, The routing protocol can keep packet overhead to a minimum by using the frequency hopping timing updates as "keep-alive" messages for sending link status information. Alternately, timing updates can also piggyback on any data packets that are forwarded. Unless otherwise noted, keep alive messages can be messages sent to update information, and may be sent regularly. "I'm alive" messages, which may also be used to update routing information, can be typically sent to announce, for example, when a node is initially powered]; [0037-0029]; examiner’s note: the system routes the message when the packet in on the next hop).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Sawada which teaches storage tiers and Baweja which teaches displaying a predicted time to include Lad which teaches geographical location of a file to include Vasawani which teaches sending a message. One would have been motivated to make this modification because it provides predictable results such as to have a message which will indicate the current status of a file transmitted to destination to locate the file faster.

Claims 31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable3 over Prohofsky (US 10,176,212) and in view of view of HAYSHI (US 20110258379) and in view of Baweja et al. (US 6,874,130). 

With respect to claim 31, Prohofsky teaches a method comprising: providing a host computer connected to a server (fig. 1, examiner’s note: the host computer is connected to a server), a display connected to the host computer, the server linked to a tier 1 storage system and a tier 2 storage system (fig. 4, 5 col. 3, lines 55-65;  examiner’s note: the host interface is the display and the server is connected to multiple tiers), the tier 1 storage system possessing high-speed Random Access Media (RAM) storage devices (col. 2, lines 44-50; col. 3, lines 55-65; col. 7; lines 1-5 examiner’s note:  the high speed tier is the faster memory tier and it includes faster memory such as RAM), the tier 2 storage system possessing archive storage that has slower performance than the high-speed RAM storage devices (col. 2, lines 44-50; col. 3, lines 55-65; col. 7; lines 1-5; examiner’s note: the low speed tier is lower than the tier 2);
requesting access to a first data file, the request originating by the host computer and targeted to the server (fig. 7, col. 14; lines 51-55; examiner’s note: the requesting access to read data in multiple tier such as the system checks if the data is stored in first tier or the second tier); 
the server locating the first data file in the tier 2 storage system (fig. 7, fig. 10A; col. 14; lines 51-55; col. 17, lines 27-25; examiner’s note: the system first checks the tier 1 storage that the data is on the first tier or not, if the data is not found then the query goes to the second tier and retrieves data from there); 
transmitting a message to the host computer that the second data file is in the tier 2 storage system (fig. 10A, col. 17, lines 30-35; examiner’s note: the indication is sent to the host that the requested data resides in the tier2 and the requested data is also sent to the host, the indication is the message);
transferring said first data file from the tier 2 storage system to the host computer (fig. 10A, col. 17, lines 30-35; examiner’s note: the requested data is sent to the host)
Prohofsky does not explicitly teach during said transferring step, displaying at least one type of storage device is included in the tier 2 storage system alongside a predicted time to complete said transferring step and at least transferring progress of the first data file from the tier 2 storage system to the host computer, the transferring progress including displaying that said transmission is from the tier 2 storage system and/or the type of storage device on which said first data file originated from.
However, HAYASHI teaches displaying at least one type of storage device is included in the tier 2 storage system (fig. 6, [0043]; examiner’s note: the element 601 displays the tier information and 602 displays type of storage device that is included in the tier 2 storage system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers include. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the type of storage device the tiers has to select the appropriate tier.
Prohofsky and HAYASHI do not in combination teach during said transferring step, displaying at least one type of storage device is included in the tier 2 storage system alongside a predicted time to complete said transferring step and at least transferring progress of the first data file from the tier 2 storage system to the host computer, the transferring progress including displaying that said transmission is from the tier 2 storage system and/or the type of storage device on which said first data file originated from.
However, Baweja teaches during said transferring step, a predicted time to complete said transferring step and at least transferring progress of the first data file from the tier 2 storage system to the host computer (fig. 3; col. 6; lines 50-65; examiner’s note: the files are being transferred from storage D to C, and displays time remaining and progress bar; tiering information is taught by Prohofsky in figs. 6), the transferring progress including displaying that said transmission is from the tier 2 storage system and/or the type of storage device on which said first data file originated from (fig. 3, col. 6, lines 50-60; examiner’s note: the file is originated from the storage device D; moreover, Prohofsky teaches tiers  in col. 2, lines 44-50; col. 3, lines 55-65; col. 7; lines 1-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and time of the transfer process. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the type of storage device the tiers has to select the appropriate tier.

With respect to claim 35, Prohofsky, HAYASHI in combination teach a method comprising the method of claim 31, but do not explicitly teach wherein said predicted time is graphically displayed from a beginning of said transferring step to a conclusion of said transferring step.
However, Baweja further teaches wherein said predicted time is graphically displayed from a beginning of said transferring step to a conclusion of said transferring step (fig. 3; col. 6, lines 50-65; examiner’s note: the file transfer is displayed from beginning to end).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and time of the transfer process. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display the type of storage device the tiers has to select the appropriate tier.

With respect to claim 36, Prohofsky, HAYASHI in combination teach a method comprising the method of claim 31, Prohofsky further teaches comprising said server sending to said host computer (fig. 10A; examiner’s note: the server sends data back to the host computer).  HAYASHI does not explicitly teach said prediction time.
However, Baweja teaches said prediction time (fig. 3; col. 6, lines 50-65; examiner’s note: the file transfer time is displayed in the host computer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process. One would have been motivated to make this modification because it provides predictable results such as to have a display which will display predicted time to transfer the files to have the file transfer status information to have real time information.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable3 over Prohofsky (US 10,176,212) and in view of view of HAYSHI (US 20110258379) and in view of Baweja et al. (US 6,874,130) and in view of Mayer (US 2009/0043598).

With respect to claim 32, Prohofsky, HAYSHI and Baweja in combination teach the method of claim 31, Prohofsky further teaches said tier 2 (fig. 9) but do not explicitly teach displaying what geographical location said tier 2 storage system resides.
However, Mayer teaches displaying what geographical location storage system resides ([0010, a map display manager configured to cause a display to display a map of geographical locations associated with the document storage locations]; examiner’s note: displaying the geographical location of a storage device, Tier2 is taught by Prohofsky in fig. 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Mayer which teaches geographical location of storage. One would have been motivated to make this modification because it provides predictable results such as to find out the storage locations faster to select an appropriate storage

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable3 over Prohofsky (US 10,176,212) and in view of view of HAYSHI (US 20110258379) and in view of Baweja et al. (US 6,874,130) and in view of Mayer (US 2009/0043598) and in view of Lad et al. (US 2013/0311832) and in view of Akhter et al. (US 2014/0321315).

With respect to claim 33, Prohofsky, HAYSHI and Baweja in combination teach the method of claim 32, but do not explicitly teach further comprising displaying, essentially in real time, a map of geographical locations that said first data file is passing through during said transferring step.
However, Lad teaches displaying, a map of geographical locations that said first data file is passing through during said transferring step (fig.2, 3, 4, 5; [0090, 0098, 0106]; examiner’s note: the map displays the data source and destination route and it also displays the data is crossing multiple hops which are associated with geographical locations).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Lad which teaches the route of the data transfer. One would have been motivated to make this modification because it provides predictable results such as to visualize the data route to detect the data transfer time to have an efficient system.
Prohofsky, HAYSHI, Baweja and Lad in combination do not teach essentially, in real time.
However, Akhter teaches essentially, in real time ([0016, traceroute-type software tool that enables path discovery and real-time monitoring of time sensitive applications]; examiner’s note: the route is detected in real time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Lad which teaches the route of the data transfer to include Akhter which teaches monitoring real time data transfer route. One would have been motivated to make this modification because it provides predictable results such as to have the data route in real-time to know which location the data is at the moment to have an efficient system.

Claims 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable3 over Prohofsky (US 10,176,212) and in view of view of HAYSHI (US 20110258379) and in view of Baweja et al. (US 6,874,130) and in view of Brume et al. (US 2011/0216444).

With respect to claim 37, Prohofsky, HAYSHI and Baweja in combination teach a method comprising the method of claim 31, Prohofsky teaches wherein said tier 2 storage system (fig. 9, 10A) but do not explicitly teach storage system is a tape library comprising tape cartridges and said first data file is on at least one tape cartridge.
However, Brume teaches storage system is a tape library comprising tape cartridges and said first data file is on at least one tape cartridge (fig. 1, [0033, FIG. 2 shows a perspective view of an exemplary tape cartridge 200 for use in the tape drive system 100 of FIG. 1. The tape cartridge 200 has a reel hub 213]; examiner’s note: the tape cartridges stores data and they are in a tape drive).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Brume which teaches tape cartridges. One would have been motivated to make this modification because it provides predictable results such as to have a tape cartridges to store media data.

With respect to claim 38, Prohofsky, HAYSHI and Baweja in combination teach a method comprising the method of claim 37, but do not explicitly teach further comprising displaying tape data recall progress of at least two described steps time-based during the process of reading said at least one tape cartridge, said tape data recall progress essentially in real time. 
However, Brume teaches displaying tape data recall progress of at least two described steps time-based during the process of reading said at least one tape cartridge, said tape data recall progress essentially in real time (fig. 4, [0035, Initially, the process visually indicates that a recovery operation has been started in the tape drive, at block 411. The total recovery time T, i.e., the time it takes to completely unspool the tape media from the supply reel at the beginning of the recovery operation, is calculated at block 412. As the tape is being unspooled, a remaining recovery time T' is periodically calculated, preferably at every second, at block 413. The remaining recovery time T' is then displayed on the drive at block 414]; examiner’s note: the recall process progress is calculated in real time and displayed and transferring data is reading data first and then calculate the time remaining at each second). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Brume which teaches tape cartridges. One would have been motivated to make this modification because it provides predictable results such as to display the progress time for the user to know the status of the recall to have the idea what is going on with the recall.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable3 over Prohofsky (US 10,176,212) and in view of view of HAYSHI (US 20110258379) and in view of Baweja et al. (US 6,874,130) and in view of Brume et al. (US 2011/0216444) and in view of Trimmer et al. (US 2006/0074520).

With respect to claim 39, Prohofsky, HAYSHI and Baweja in combination teach the method of claim 38, but do not explicitly teach wherein said described steps are selected from a group comprising, locating said tape cartridge, moving said tape cartridge to a corresponding tape drive, loading said tape cartridge in a corresponding tape drive, reading said tape from said tape drive, and transferring data from said tape drive elsewhere.
However, Brume teaches wherein said described steps are selected from a group comprising, locating said tape cartridge ([0032-0035]; examiner’s note: the tape cartridges are loaded to the tape drive therefore, the system first locates the tape cartridges), moving said tape cartridge to a corresponding tape drive ([0032-0035]; examiner’s note: the tape cartridges are loaded to the tape drive therefore, the system first moves the tape cartridges), loading said tape cartridge in a corresponding tape drive [0032-0035]; examiner’s note: the tape cartridges are loaded to the tape drive therefore, the system first locates the tape cartridges), reading said tape from said tape drive ([0032-0035], fig. 4; examiner’s note: reading the data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Brume which teaches tape cartridges. One would have been motivated to make this modification because it provides predictable results such as to display the progress time for the user to know the status of the recall to have the idea what is going on with the recall.
Prohofsky, HAYSHI and Baweja and Brume in combination do not explicitly teach transferring data from said tape drive elsewhere.
However, Trimmer teaches transferring data from said tape drive elsewhere ([0032, If data is appended to an existing tape, it is simply written in the front-end tape library and upon removal from a drive, the append is written to the back-end tape.]; examiner’s note: the data is transferred from the tape to another location).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Brume which teaches tape cartridges to include Trimmer which teaches transferrin data to a different location . One would have been motivated to make this modification because it provides predictable results such as to transfer data into a different location to protect the data form disasters.

Claims 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable3 over Prohofsky (US 10,176,212) and in view of view of HAYSHI (US 20110258379) and in view of Baweja et al. (US 6,874,130) and in view of Brume et al. (US 2011/0216444) and in view of Trimmer et al. (US 2006/0074520) and in view of Evans (US 2013/0144839).

With respect to claim 40, Prohofsky, HAYSHI and Baweja in combination teach the method of claim 37, but do not explicitly teach wherein said tape cartridge is in a vault that is off-site from said tape library, and further displaying on said display device that said first data file is on said at least one tape cartridge located off-site inU.S. Ser. No. 15/622,045 Attorney Docket No. SL108 US02 Supplemental Response to Non-Final Rejection of 3/4/2020Page 8 of 16said vault and a relocation time prediction to relocate said at least one tape cartridge from said vault to said tape library.
However, Trimmer teaches wherein said tape cartridge is in a vault that is off-site from said tape library ([0022, 0032], fig. 5; examiner’s note: the tape cartridge is off-site).
Prohofsky, HAYSHI and Baweja and Trimmer in combination do not explicitly teach and further displaying on said display device that said first data file is on said at least one tape cartridge located off-site inU.S. Ser. No. 15/622,045 Attorney Docket No. SL108 US02Supplemental Response to Non-Final Rejection of 3/4/2020Page 8 of 16said vault and a relocation time prediction to relocate said at least one tape cartridge from said vault to said tape library.
Brume teaches and a relocation time prediction to relocate said at least one tape cartridge from said vault to said tape library (fig. 4, [0035]; examiner’s note: the files are recovered and the system displays the time predicted to recover; moreover, Trimmer teaches vaults that are offsite).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Brume which teaches tape cartridges to include Trimmer which teaches transferrin data to a different location . One would have been motivated to make this modification because it provides predictable results such as to transfer data into a different location to protect the data form disasters.
Prohofsky, HAYSHI and Baweja, Trimmer and Brume in combination do not explicitly teach displaying on said display device that said first data file is on said at least one tape cartridge located off-site inU.S. Ser. No. 15/622,045 Attorney Docket No. SL108 US02Supplemental Response to Non-Final Rejection of 3/4/2020Page 8 of 16said vault (note that off-site location is taught by Trimmer [0032]).
However, Evans teaches displaying on said display device that said first data file is on said at least one tape cartridge located off-site inU.S. Ser. No. 15/622,045 Attorney Docket No. SL108 US02Supplemental Response to Non-Final Rejection of 3/4/2020Page 8 of 16said vault (fig. 8, [0053]; examiner’s note: the location of the tape is displayed and off site location is taught by Trimmer in [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Brume which teaches tape cartridges to include Trimmer which teaches transferrin data to a different location to include Evans which teaches displaying location of the tape. One would have been motivated to make this modification because it provides predictable results such as to know the location of the tape to know to select a tape properly.

With respect to claim 41, Prohofsky, HAYASHI, Baweja, Trimmer and Evans in combination teach the method of claim 40, but do not explicitly teach further displaying in essentially real time progress of said at least one tape cartridge being relocated.
However, Brume teaches displaying in essentially real time progress of said at least one tape cartridge being relocated (fig. 3, col. 10, lines 55-65; examiner’s note: the files are relocated and its displayed in real time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Prohofsky which teaches accessing tiered data to include HAYASHI which teaches displaying what type of storage devices the tiers has to include Baweja which teaches displaying the progress and predicted time of the transfer process to include Brume which teaches tape cartridges to include Trimmer which teaches transferrin data to a different location to include Evans which teaches displaying location of the tape. One would have been motivated to make this modification because it provides predictable results such as to display the progress in real time to know the status of the file transfer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                         /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159